DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The examiner acknowledges receipt of amendments/arguments filed 6/13/22.  The arguments set forth are addressed herein below.  Claims 1-2 and 4-21 are currently pending, Claim 3 is canceled, Claims 1, 4-6, 9, 12, 15-16, 18-20 are currently amended, and Claim 21 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Particularly, Claims 1 and 19-20 suggest “wherein the virtual credit points are linked to a time indicator, the time indicator pertaining to time in real-life”, however, the specification lacks support for such features.
Paragraph 22 indicates:
“In one embodiment, the advertiser of said selected promotion acts as a sponsor in said interactive social game for team associated to said user and credit points are associated to the team. By selecting as an example NIKE* as a sponsor for the team the user gets credit points, but the credit points may as an example depend on how long the contract is between the team and NIKE*. The contract may e.g. only be one season or two seasons etc., where the two season contract would give more credit points that a one season contract. Also, the user may in one embodiment make revoke the contract and make a new contract with another sponsor.”
	Paragraph 54 indicates:
“In one embodiment, different promotions may have different associated credit points and that are present to the user. The fact that different promotions may have different associated credit points may encourage user to select one unknown brand instead of another well known brand, simply because the former brand gives more credit points. In that way, selection distribution of the brands becomes more natural where small and unknown brands that might otherwise not be selected will indeed be selected by the users because of this larger number of credit points. Accordingly, a very know company A may give 10.000 credit for one season whereas other less know or maybe unknown company B may give 12.000 credit points for the same time period.”
	As best understood, seasons as described in the specification doesn’t mean seasons pertaining to real-life seasons or real-life times, because the game according to the claimed invention and specification is an interactive or simulated game.  Therefore, the applicant(s) seasons defined in the specification relate to the interactive or simulated game and not real-life. There is no description of real life time indicator.  
	Additionally, Claim 21 suggests wherein the virtual credit points that are added to each team based in part on respective promotions displayed to the plurality of users increase with respect to duration of the time dependent contracts.  The specification suggests “where the two season contract would give more credit points that a one season contract”, which interpreted as a user that accepts a one season contract may receive less money than the user accepting a two season contract.  However, this is not support for the virtual points added to the team based in part of the respective promotions that “increase with respect to duration of the time dependent contracts.”  The specification suggests one season of promotions or a time frame required for a predetermined amount of virtual points, but does not suggest as the season starts to an end the virtual points are added in an increasing manner corresponding to the duration.   
Claims 2, 4-18, and 21 inherit the deficiencies of Independent Claim 1 due to dependency and are rejected for the same reasons as noted above.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Particularly, in regards to claims 1 and 19-20 suggest include the limitations “the time indicator pertaining to time in real-life”; however, the term “real-life” in claim(s) is a relative term which renders the claim(s) indefinite. The term “real-life” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear in regards to what is intended by the time indicator can pertaining to real-life e.g. it is not clear in regards to what makes a time indicator real-life vs not given the scope of the invention.
Claims 2, 4-18, and 21 inherit the deficiencies of Independent Claim 1 due to dependency and are rejected for the same reasons as noted above.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A computer-based interactive game system comprising: a central server connected to a plurality of client computers by a communications network, the central server including a memory and a central processor, wherein the central processor is configured to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers, each of the plurality of client computers is configured to respectively be operated by and receive input from a corresponding user through a graphical user interface including user input unit, the central server provides for each of the corresponding users to compete against each other in a virtual setting based on play input respectively received through the user input of the graphical user interface, and manage a respective team in the interactive social game based on management input received through the graphical user interface of a respective client computer associated with and operated by the respective user, the memory of the central server stores promotions of interest from a plurality of potential advertisers, the central server is configured to receive input commands from the users through respective the user input units of the client computers, the input commands indicating a corresponding one of the promotions of interest, the central server includes a central processor that associates for each of the users the corresponding one of the promotions of interest, the central server outputs a presentation of selected promotions of interest of one of the users to the others of the users to be presented visually through a display device of the graphical user interface of each of the client computers while the users play the interactive social game, the central server provides for each of the users to manage the respective team in the social game by controlling social activities of the respective team based on a decision event through input provided by the user to the corresponding client computer through the respective user input units; and wherein the managing of the respective teams includes the central server providing for each of the users to financially manage their respective team based on input received by the respective client computer based on a financial capacity of each of the respective teams, the financial capacity of each of the respective teams being based on virtual credit points added to each the team based in part on respective promotions displayed to the plurality of users; wherein the virtual credit points are linked to a time indicator, the time indicator pertaining to time in real-life, and the virtual credit points corresponding with time-dependent contracts based in part on respective promotions displayed to the plurality of users.

Independent Claim 19:
A computer-based method performed in an interactive game system, the method comprising: providing a connection of a plurality of client computers to a central server by a communications network, the plurality of client computers respectively being associated with and configured to be operated by a corresponding user, the central server including a memory and a central processor; providing by the central processor for each of the corresponding users to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers, each of the plurality of client computers being configured to respectively be operated by and receive input from a corresponding user through a graphical user interface including user input unit; providing by the central processor for the corresponding users to compete against each other in a virtual setting based on play input respectively received through the user input of the graphical user interface, and manage a respective team in the interactive social game based on management input received through the graphical user interface of a respective client computer associated with and operated by the respective user; storing in the memory of the central server promotions of interest from a plurality of potential advertisers; receiving, by the central server, input commands received from the users through respective [[the]] user input units of the client computers, the input commands indicating a corresponding one of the promotions of interest; associating by the central processor for each of the users the corresponding one of the promotions of interest; outputting by the central server a presentation of selected promotions of interest of one of the users to the others of the users to be presented visually through a display device of the graphical user interface of each of the client computers while the users play the interactive social game; providing by the central server for each of the users to manage the respective team in the social game by controlling social activities of the respective team based on a decision event through input provided by the user to the corresponding client computer through the respective user input units; and wherein the managing of the respective teams includes the central server providing for each of the users to financially manage their respective team based on input received by the respective client computer based on a financial capacity of each of the respective teams, the financial capacity of each of the respective teams being based on virtual credit points added to each the team based in part on respective promotions displayed to the plurality of users; wherein the virtual credit points are linked to a time indicator, the time indicator pertaining to time in real-life, and the virtual credit points corresponding with time-dependent contracts based in part on respective promotions displayed to the plurality of users.
Independent Claim 20:
One or more non-transitory computer-readable mediums having stored thereon executable instructions that when executed by the one or more processors configure a computer system to perform at least the following: provide a connection of a plurality of client computers to a central server by a communications network, the plurality of client computers respectively being associated with and configured to be operated by a corresponding user, the central server including a memory and a central processor; provide by the central processor for each of the corresponding users to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers, each of the plurality of client computers being configured to respectively be operated by and receive input from a corresponding user through a graphical user interface including user input unit; provide by the central processor for the corresponding users to compete against each other in a virtual setting based on play input respectively received through the user input of the graphical user interface, and manage a respective team in the interactive social game based on management input received through the graphical user interface of a respective client computer associated with and operated by the respective user; store in the memory of the central server promotions of interest from a plurality of potential advertisers; receive by the central server input commands received from the users through respective the user input units of the client computers, the input commands indicating a corresponding one of the promotions of interest; associate by the central processor for each of the users the corresponding one of the promotions of interest; output by the central server a presentation of selected promotions of interest of one of the users to the others of the users to be presented visually through a display device of the graphical user interface of each of the client computers while the users play the interactive social game; and provide by the central server provides for each of the users to manage the respective team in the social game by controlling social activities of the respective team based on a decision event through input provided by the user to the corresponding client computer through the respective user input units; and wherein the managing of the respective teams includes the central server providing for each of the users to financially manage their respective team based on input received by the respective client computer based on a financial capacity of each of the respective teams, the financial capacity of each of the respective teams being based on virtual credit points added to each the team based in part on respective promotions displayed to the plurality of users; wherein the virtual credit points are linked to a time indicator, the time indicator pertaining to time in real-life, and the virtual credit points corresponding with time-dependent contracts based in part on respective promotions displayed to the plurality of users.
In summary, in regards to claims 1-2 and 4-21, with emphasis on at least Independent Claims 1 and 19-20, the claimed invention focuses on a computer-based interactive game system, computer-based method, one or more non-transitory computer-readable mediums having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform the method, the system comprising: a central server connected to a plurality of client computers by a communications network (providing a connection of a plurality of client computers to a central server by a communications network, the plurality of client computers respectively being associated with and configured to be operated by a corresponding user), the central server including a memory and a central processor, wherein the central processor is configured to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers, each of the plurality of client computers is configured to respectively be operated by and receive input from a corresponding user through a graphical user interface including user input unit, the central server provides for each of the corresponding users to compete against each other in a virtual setting based on play input respectively received through the user input of the graphical user interface, and manage a respective team in the interactive social game based on management input received through the graphical user interface of a respective client computer associated with and operated by the respective user, the memory of the central server stores promotions of interest from a plurality of potential advertisers, the central server is configured to receive input commands from the users through respective the user input units of the client computers, the input commands indicating a corresponding one of the promotions of interest, the central server includes a central processor that associates for each of the users the corresponding one of the promotions of interest, the central server outputs a presentation of selected promotion of interest of one of the users to the others of the users to be presented visually through a display device of the graphical user interface of each of the client computers while the users play the interactive social game, the central server provides for each of the users to manage the respective team in the social game by controlling social activities of the respective team based on a decision event through input provided by the user to the corresponding client computer through the respective user input units; and wherein the managing of the respective teams includes the central server providing for each of the users to financially manage their respective team based on input received by the respective client computer based on a financial capacity of each of the respective teams, the financial capacity of each of the respective teams being based on virtual credit points added to each the team based in part on respective promotions displayed to the plurality of users; wherein the virtual credit points are linked to a time indicator, the time indicator pertaining to time in real-life, and the virtual credit points corresponding with time-dependent contracts based in part on respective promotions displayed to the plurality of users.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods Of Organizing Human Activity.  
Claims 1 and 19-20 recite the limitation(s) of providing for each of the corresponding users to play an interactive social game; providing for the corresponding users to compete against each other, and manage a respective team in the interactive social game based on management input; storing promotions of interest from a plurality of potential advertisers; receiving input commands received from the users, the input commands indicating a corresponding one of the promotions of interest; associating for each of the users the corresponding one of the promotions of interest; outputting a presentation of selected promotion of interest of one of the users to the others of the users to be presented visually while the users play the interactive social game; providing for each of the users to manage the respective team in the social game by controlling social activities of the respective team based on a decision event through input provided by the user; and wherein the managing of the respective teams includes providing for each of the users to financially manage their respective team based on input based on a financial capacity of each of the respective teams, the financial capacity of each of the respective teams being based on virtual credit points added to each the team based in part on respective promotions displayed or presented to the plurality of users; wherein the virtual credit points are linked to a time indicator, the time indicator pertaining to time in real-life, and the virtual credit points corresponding with time-dependent contracts based in part on respective promotions displayed or presented to the plurality of users falling under Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).   The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  In this case a person can following instructions or rules to providing for each of the corresponding users to play an interactive social game; providing for the corresponding users to compete against each other, and manage a respective team in the interactive social game based on management input; storing promotions of interest from a plurality of potential advertisers; receiving input commands received from the users, the input commands indicating a corresponding one of the promotions of interest; associating for each of the users the corresponding one of the promotions of interest; outputting a presentation of the selected promotion of interest of one of the users to the others of the users to be presented visually while the users play the interactive social game; providing for each of the users to manage the respective team in the social game by controlling social activities of the respective team based on a decision event through input provided by the user; wherein the managing of the respective teams includes providing for each of the users to financially manage their respective team based on input based on a financial capacity of each of the respective teams, the financial capacity of each of the respective teams being based on virtual credit points added to each the team based in part on respective promotions displayed or presented to the plurality of users; wherein the virtual credit points are linked to a time indicator, the time indicator pertaining to time in real-life, and the virtual credit points corresponding with time-dependent contracts based in part on respective promotions displayed or presented to the plurality of users.
This judicial exception of Claims 1-2 and 4-21 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (gaming system, server, client computer, memory, processor, graphical user interface, non-transitory computer-readable medium) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) 1-2 and 4-21 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming system”, “server”, “client computer”, “memory”, “processor”, “graphical user interface”, and/or “non-transitory computer-readable medium” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system, method, or medium the extent to which a computer performs/implements the functions of the system, method, or medium. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition to the above, Kinne (US 2006/0135261) teaches that in “conventional client-server architecture, the game servers operate games and maintain the state of those games.  The clients, then, operate client-side game applications that communicate with the game servers to repeatedly change the game state of the games operated and maintained by the game servers to thereby play those games”(¶ 43).  Shaw (US 2011/0244951) teaches that “games are played on gaming devices using conventional technology such as processors, controllers, servers, memory, game stations and terminals, including displays and player interfaces comprising game buttons and touch screens” (¶ 19).  Seelig (US 2008/0188296) teaches that a game “Server 160 can be a conventional network server that contains a memory 166, a controller or processor 164 and software that can operate on the processor in order to operate network 150 and gaming apparatuses 10A-D” (¶ 59). Chung (US 6,877,096) teaches that gui’s are conventional components known for accepting user inputs (Col. 3:42-54).  The above references provide support or suggest that the claimed components are well-understood, routine, and/or conventional components performing in their ordinary capacity.
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Nor do the dependent claims 2, 4-18, and 21 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. 

Double Patenting
The double patenting rejection has been withdrawn in view of the amendments/arguments filed . 
101 rejection
Applicant argues:
“Applicant respectfully disagrees that the claims are drawn to "Certain Method of Organizing Human Activity" because the claimed systems and methods cannot be performed by a human and/or require a specific machine implementation to operate. Applicant respectfully submits that the claimed method and system is necessarily rooted in the technology of a central server, communication network, and client computers, and implements a process that was previously unknown and therefore provides significantly more that is sufficient to transform any abstract idea into patent eligible subject matter.”
	The examiner respectfully disagrees.  The claim(s) 1-21 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming system”, “server”, “client computer”, “memory”, “processor”, “graphical user interface”, and/or “non-transitory computer-readable medium” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system, method, or medium the extent to which a computer performs/implements the functions of the system, method, or medium. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition to the above, Kinne (US 2006/0135261) teaches that in “conventional client-server architecture, the game servers operate games and maintain the state of those games.  The clients, then, operate client-side game applications that communicate with the game servers to repeatedly change the game state of the games operated and maintained by the game servers to thereby play those games”(¶ 43).  Shaw (US 2011/0244951) teaches that “games are played on gaming devices using conventional technology such as processors, controllers, servers, memory, game stations and terminals, including displays and player interfaces comprising game buttons and touch screens” (¶ 19).  Seelig (US 2008/0188296) teaches that a game “Server 160 can be a conventional network server that contains a memory 166, a controller or processor 164 and software that can operate on the processor in order to operate network 150 and gaming apparatuses 10A-D” (¶ 59). Chung (US 6,877,096) teaches that gui’s are conventional components known for accepting user inputs (Col. 3:42-54).  The above references provide support or suggest that the claimed components are well-understood, routine, and/or conventional components performing in their ordinary capacity.
Furthermore, Applicants are arguing that because a claim is novel, it must ipso facto contain “significantly more”.  This argument has been rejected by the Federal Circuit and by the Supreme Court. 
In Mayo Collaborative Services, dba Mayo Medical Laboratories, et al., v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012) at 1303-1304,  the US Government (i.e., the Patent Office) filed an amicus brief arguing that novelty should equate to patentability.  The Supreme Court stated:
This approach, however, would make the "law of nature" exception to § 101 patentability a dead letter. The approach is therefore not consistent with prior law. The relevant cases rest their holdings upon section 101, not later sections. Bilski,561 U.S. ___, 130 S.Ct. 3218, 177 L.Ed.2d 792; Diehr, supra; Flook, supra; Benson, 409 U.S. 63, 93 S.Ct. 253, 34 L.Ed.2d 273. See also H.R.Rep. No. 1923, 82d Cong., 2d Sess., 6 (1952) ("A person may have `invented' a machine or a manufacture, which may include anything under the sun that is made by man, but it is not necessarily patentable under section 101 unless the conditions of the title are fulfilled" (emphasis added)).
In Ultramercial, Inc., et al. v. Hulu, Inc. and WildTangent, Inc. 2010-1544 (Fed. Cir., 2014), Ultramercial made the same argument.  The court rejected that argument out of hand:
“According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity… We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis.”
 “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’ Those “additional features” must be more than “well-understood, routine, conventional activity… That some of the eleven steps were not previously employed in this art is not enough—standing alone—to confer patent eligibility upon the claims at issue.”
	
	Applicant argues:
“However, the present claims simply lack similarity to any of the actual examples identified by the courts, the Guidance, or the Update as falling within this sub-category. The present claims are not similar to claims for a set of dice game rules (In re Marco Guldenaar Holding B. V.), vote verification and tabulation rules (Voter Verified, Inc. v. Election Systems & Software LLC), assigning hair designs to particular head shapes (In re Brown), or instructions for hedging risk (Bilski). According to the Guidance, which the Examiner is required to follow, the claims therefore do not recite "certain methods of organizing human activity"”
	The examiner respectfully disagrees.  The 2019 Revised Subject Matter Eligibility Guidance does not require comparisons to actual examples identified by the court, but rather:
	“1. Prong One: Evaluate Whether the Claim Recites a Judicial Exception
In Prong One, examiners should evaluate whether the claim recites ajudicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. If the claim does not recite a judicial exception, it is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis. If the claim does recite a judicial exception, then it requires further analysis in Prong Two of Revised Step 2A to determine whether it is directed to the recited
exception, as explained in Section III.A.2 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I,”
Based on the 2019 Revised Subject Matter Eligibility Guidance, the examiner has properly identified the abstract ides within the claimed limitations and what groupings of abstract ideas the claim invention falls under (see above rejection).
The applicant argues:
“The limitations regarding virtual credit points and virtual players cannot be performed by a human and require a specific machine implementation to operate. The game takes place in a virtual setting and requires virtual credit points and a graphical user interface to manage a team. (Applicant's originally filed application, paras. [10], [14]-[18]).”
	The use of virtual credit points and virtual players can be performed in the mind e.g. the extent of what a virtual player entails is not claimed.  Furthermore, a person or persons can manage virtual credits points and virtual players via a pencil and paper.  Additionally, the it is known that video games implemented on machines are conventional.  The use of a graphical user interface merely uses a computer or aspect thereof as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (gaming system, server, client computer, memory, processor, graphical user interface, non-transitory computer-readable medium) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
	Lastly, the applicant argues:
“Finally, improvements to the functioning of a computer or to any other technology or technical field are indicative of integration into a practical application thereby satisfying the patent eligibility analysis. (MPEP 2106.04(d)). The claimed system offers a distinct solution to the problem of distributing promotions via said communication network, which appears as a part of the game, and where the users/players of the game do not experience this as a real commercial. (Applicant's originally filed application, para. [11]).”
The claimed invention is not an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a), but rather an abstract idea of managing currency of teams respective of sponsors falling under the grouping of Organization of Human Activity (see above).
At least based on the above, the 101 rejection is maintained and amended to reflect the claimed amendments and newly added claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715